Citation Nr: 1502931	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  13-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for right ear hearing loss but denied service connection for left ear hearing loss and tinnitus.

In July 2013, the Board denied entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 4, 2013, and to a rating in excess of 50 percent thereafter.  The service connection claims were remanded for additional development.  That development having been completed, those claims now return to the Board for further appellate review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current left ear hearing loss and tinnitus are related to in-service acoustic trauma.  


CONCLUSIONS OF LAW

1. Entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. Entitlement to service connection for tinnitus is granted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is granting the claims for service connection for left ear hearing loss and tinnitus, any procedural deficiency is not prejudicial to the Veteran. 

II. Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

The Veteran maintains that he has a current hearing loss disability in his left ear and that he suffers from tinnitus, both of which are the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus as a result of his in-service exposure to traumatic noise as a helicopter gunner, and that these disabilities have continued to worsen since his discharge.  See, e.g., October 2011 VA Audiological Examination Report; May 2012 Letter from the Veteran's Representative; June 2013 Statement of Accredited Representative in Appealed Case (VA Form 646); September 2013 Statement in Support of Claim.  Notably, as mentioned, the Veteran was awarded service connection for right ear hearing loss in the November 2011 rating decision that forms the basis for this appeal.  The Veteran asserts that his left ear hearing loss and tinnitus arose at the same time, in the same way, and from the same underlying injury as his right ear hearing loss.  Thus, he contends that service connection is warranted for left ear hearing loss and tinnitus.

The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was as a turbine helicopter mechanic.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Moreover, in the November 2011 rating decision, the RO conceded in-service exposure to traumatic noise and awarded service connection for right ear hearing loss.  The Board thus finds that the Veteran was exposed to acoustic trauma, based on his statements and the circumstances of his service.

On VA examination in October 2011, the VA audiologist diagnosed sensorineural hearing loss bilaterally.  See 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The Veteran denied experiencing tinnitus.  The examiner opined that the Veteran's right ear hearing loss was more likely than not related to active service, based on evidence of a significant threshold shift in the right ear during active duty.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Such a shift did not occur in the left ear, however, and so the examiner opined that his left ear sensorineural hearing loss disability was unrelated to his military noise exposure.  See also December 2012 VA Addendum Opinion (noting that the Veteran's hearing improved somewhat following his October 2011 examination and reiterating the negative etiological opinion).  But see McClain v. Nicholson, 21 Vet. App. 319 (2008) (finding that the current disability requirement is met when the criteria for a disability is met at any point during the pendency of the appeal. 

An August 2013 supplemental medical opinion found that the claimed tinnitus was less likely than not related to his active duty service based on the fact that he denied tinnitus at the October 2011 VA audiological examination, coupled with the fact that his service medical records did not reflect complaints of or treatment for tinnitus.  See August 2013 VA Audiology Consultation Report.  However, in a September 2013 statement in support of claim, the Veteran reported that his negative response was to the examiner's inquiry as to whether he was experiencing tinnitus at the time of examination.  He further maintained that his tinnitus was intermittent, began during his active service, and continued to the present.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept either the October 2011 VA audiologist's opinion regarding the etiology of the Veteran's left ear hearing loss disability, or the August 2013 supplemental opinion regarding the etiology of his claimed tinnitus.  In this regard, these opinions failed to account for the Veteran's lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Furthermore, while the October 2011 examiner opined that the Veteran's left ear hearing loss disability was not due to military noise exposure, the examiner failed to identify an alternate etiology for his symptoms or to explain why the in-service acoustic trauma that was found to have resulted in right ear hearing loss did not contribute to the development of the same condition on the left.  See id.  In this regard, a normal audiogram at separation does not preclude service connection.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Therefore, the October 2011 VA medical opinion and the August 2013 VA supplemental opinion form an inadequate basis upon which to base a denial of entitlement to service connection.

Further, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his active service.  See Charles v. Principi, 16 Vet. App. 370 (2002), Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, his explanation as to why he denied experiencing tinnitus during the October 2011 VA examination is plausible.  See Charles, 16 Vet. App. at 374 (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it).  The Board finds the Veteran credible in his assertions.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current left ear hearing loss and tinnitus, and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Also, significantly, the Veteran is service connected for right ear hearing loss based on an identical theory for which he contends that service connection is warranted for left ear hearing loss and tinnitus.  

In view of the foregoing, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's left ear hearing loss and tinnitus.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left ear hearing loss and tinnitus are as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for left ear hearing loss and tinnitus.


ORDER

Entitlement to service connection for left ear hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


